Citation Nr: 1520906	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-17 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to March 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation. 


CONCLUSION OF LAW

The Veteran is mentally competent for VA purposes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012).  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his/her benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA is not applicable to this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). Nonetheless, as the decision below is favorable to the Veteran's claim, any notice defect or duty to assist failure would be harmless.

II.  Criteria and Analysis

The Veteran contends that he is competent to manage his VA funds without limitation. 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2014).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56 (2014) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (2014).

The Veteran is currently service connected for the following disabilities:  major depressive disorder, evaluated as 100 percent disabling; right ear hearing loss, evaluated as noncompensable; right bundle branch block, evaluated as noncompensable; and left inguinal hernia, evaluated as noncompensable. 

The RO determined that the Veteran was incompetent for VA purposes based on an opinion provided by a VA examiner in February 2011.  The examiner recommended that the Veteran's benefits be administered by a conservator or "payee."  He explained that the Veteran had gotten himself into a dangerous position that had left him contemplating abandoning his ancestral home, turning off utilities, leaving the estate or even death due to being manipulated, per his report, by possible drug addicted criminals.  The examiner also observed that the Veteran was not getting adequate treatment for his mental illness and there was a documented history of non-compliance with medications.  The examiner also noted that the Veteran appeared to act impulsively and was easily manipulated.  The RO also noted that the Veteran has a State Court appointed conservator for his Social Security benefits.  

In contrast, the record contains a Field Examination conducted in June 2007.  The field examiner determined that the Veteran was of sound mind and was capable of handling his finances.  She recommended that a competency examination be conducted to re-evaluate and restore competency for the Veteran.  The field examiner observed that the Veteran was appropriately dressed.  He was ambulatory, continent and able to dress and feed himself.  The Veteran was able to respond to the majority of questions; however, at times he seemed distant or unaware.  He was not able to manage time effectively and was disoriented to places.  The field examiner noted that the Veteran was aware he received income from VA and Social Security.  He was able to give answers to the form of his savings and he paid all of his bills on time.  He had no late fees and made financial decision on his own.  He repaired his car in the amount of $1500 and painted his house for $600.  At that time, he received his own VA monthly benefits and a Court appointed guardian received his Social Security.  He would send the bills and payments to the conservator for verification only and the conservator paid all taxes out of the Veteran's Social Security.  A May 2009 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicated that the Veteran had the ability to manage his own financial affairs.  The Board also notes that the VA examiner in February 2011 documented that the Veteran had paid his bills, apparently faithfully, from benefits, but has had a State Court appointed conservator for his Social Security benefits.  VA treatment records show that the Veteran was well organized, speech was normal and he was relatively stable.  See VA treatment records dated in January 2013, March 2014, May 2014 and August 2014.  A March 2014 letter provided by the Veteran's VA psychiatrist revealed that the Veteran was doing well, his mood was stable and his illness was currently in remission.  Thus, there is evidence that shows the Veteran is capable of managing his own finances without limitation.

Accordingly, the Board is unable to find that the evidence "leaves no doubt" about the Veteran's incompetency.  See 38 C.F.R. § 3.353(c).  There is medical evidence that indicates the Veteran is able to manage his VA funds without limitation.  In view of the foregoing, the Board finds that the evidence in this case is not "clear and convincing" as pertaining to the Veteran's incompetency, and the Board concludes that the Veteran is competent to manage his own affairs, including the disbursement of funds, without limitation.  Accordingly, the Veteran's appeal is granted.


ORDER

Restoration of competency status for VA benefits purposes is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


